Citation Nr: 0504558	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-17 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left wrist.

2.  Whether the veteran filed a timely appeal on the issues 
of entitlement to increased ratings for coronary artery 
disease and Morton's neuroma of the right foot.

3.  Entitlement to an increased rating for degenerative 
arthritis and rotator cuff tendonitis of the right shoulder, 
the major extremity, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for ligament damage, 
the left shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In October 1997 the RO granted service connection for 
coronary artery disease, rated as 30 percent disabling and 
Morton's neuroma of the right foot.  The RO also denied 
service connection for several disorders, including 
disabilities involving both shoulders.  During the course of 
the appeal, service connection was granted for degenerative 
arthritis of the cervical spine, hips, and lumbar spine.  
Thus, the issue of service connection for these disorders is 
not before the Board for appellate consideration.   

In August 2004, the RO informed the veteran that a timely 
substantive appeal was not received with regard to the 
October 1997 rating action.    

In March 1999, the RO granted service connection for 
disabilities involving both shoulders at non-compensable 
ratings.  In April 1999, the veteran submitted a notice of 
disagreement concerning the rating evaluations.  The RO 
subsequently increased the ratings to 20 percent for the left 
shoulder and 10 percent for the right shoulder.  A statement 
of the case issued in May 2003 included as an issue an 
increased rating for the right shoulder disorder.  The left 
shoulder disorder was not included.  The veteran perfected 
his appeal regarding the right shoulder disorder.

In a substantive appeal, dated in June 2003, the veteran 
raised the issue of service connection for degenerative 
arthritis of the right wrist.  This issue has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.

The issues of entitlement to an increased ratings for the 
left and right shoulder disorders and whether the veteran 
filed a timely appeal on the issues of entitlement to 
increased ratings for coronary artery disease and Morton's 
neuroma of the right foot are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative 
arthritis of the cervical spine, hips, and lumbar spine.  

2.  The degenerative arthritis left wrist is of service 
origin.


CONCLUSION OF LAW

Degenerative arthritis of the left wrist is of service 
origin.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has not properly notified the 
veteran of the VCAA with regard to his claim for service 
connection for arthritis of the left wrist.  However, this 
decision contains a complete grant of the benefit sought.  
Thus, the veteran is not prejudiced by this determination.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

During his January 1966 enlistment examination, the veteran 
reported that he broke the scaphoid bones of his left wrist 
at age 19, and the scaphoid bones of his right wrist at age 
18.  He indicated that his left wrist was set at Cornell 
University, in Ithaca, New York.  

The veteran's service medical records during his period of 
service from July 1966 to June 1997 are negative for 
complaints of, or treatment for a left wrist disorder.  

The veteran's April 1997 retirement and separation from 
service examination indicates that the veteran reported 
fracturing his left caphoid bones, 2 to 3 times prior to his 
military service.  After examination, his wrists were noted 
to be status post fractured, healed.

A January 1999 Annapolis Naval Medical Clinic treatment 
report indicates that the veteran fell on his out-stretched 
left hand two months prior.  He complained of pain at his 
radio-scaphoid joint.  He reported having 3 scaphoid 
fractures from playing hockey.  On examination, a very tender 
snuffbox was noted.  Left wrist range of motion was 
maintained, but there was pain at the ulnar deviation.  The 
X-ray showed carpal metacarpal degenerative joint disease 
with radial subluxation, and large spurs.  The assessment was 
probable left wrist traumatic synovitis.  

A June 1999 Annapolis Naval Medical Clinic treatment report 
indicates that the veteran complained of left wrist pain and 
occasional swelling for 6 months.  He reported intense pain, 
which was not palpable.  He reported pain when extending his 
left wrist, with no particular movement that reproduced the 
pain, but pain on various movements.  He denied numbness and 
tingling.  He reported sleeping with a splint.  He denied a 
history of recent trauma, but reported a history of three 
left scaphoid fractures.  On examination, there was no 
tenderness to pressure/palpation over the left wrist joint, 
and no tenderness over the radial/lateral bones, no edema, no 
erythema, and no ecchymosis.  There was full range of motion 
with pain.  He had strength of 5/5 on flexion and extension.  
There was negative Tinel's, and negative Finkelstein's test.  
The assessment was left carpal metacarpal with radial 
subluxation with large bone spurs.  

A July 1999 Walter Reed Army Medical Center treatment record 
indicates that the veteran complained of left carpal 
metacarpal pain "in certain positions," and while playing 
golf, lifting, etc.  He reported a history of 3 scaphoid 
fractures on his left wrist that occurred 32 years ago.  He 
noted increased pain with active wrist flexion.   On 
examination, there was full passive range of motion and 
active range of motion, with no crepitus.  His left wrist had 
increased girth in comparison with the right wrist.  There 
was no erythema, no warmth, no snuff box tenderness on 
palpation, mild tenderness on palpation over the radial thumb 
carpal metacarpal joint, no Watson, no carpal metacarpal 
grind at the thumb, and no shake.  X-rays from January 1999 
showed thumb carpal metacarpal arthritis with decreased joint 
space, positive radial osteophytes, and carpal metacarpal 
joint subluxation.  The assessment was left thumb carpal 
metacarpal joint arthritis (osteoarthritis).  

An October 1999 VA examination indicates that the veteran 
reported a one and a half year history of intermittent pain 
and swelling in his left wrist, especially on use.  He noted 
that rest eased the pain.  He reported that he had seen a 
doctor, and was diagnosed with arthritis.  He indicated that 
he did not limit his activities.  On examination, the left 
wrist showed no swelling, fluid, heat, or erythema.  There 
was mild to moderate tenderness dorsomedially.  There was 
mild crepitus on dorsiflexion and palmar flexion.  There was 
no Tinel's sign.  Range of motion showed dorsiflexion to 70 
degrees, palmar flexion to 75 degrees, ulnar deviation to 40 
degrees, and radial deviation to 20 degrees.  The veteran had 
normal grip and grasp, and normal fine and gross 
manipulation.  There were no sensory or motor deficits.  The 
diagnosis was status post ligament damage, left wrist.

An October 1999 VA X-ray report showed degenerative changes 
at the 1st carpo-metacarpal articulation.  Subluxation was 
noted as well.  No acute fractures or other abnormalities 
were noted.  The impression was degenerative changes and 
subluxation of the 1st carpo-metacarpal articulation.  

A February 2000 VA examination indicates that on examination, 
the left wrist showed plantar flexion of only 30 degrees with 
onset of pain.  Dorsal flexion was 35 degrees with pain.  
Inversion was 15 degrees, and eversion was 20 degrees.  The 
base of the thumb was easily subluxed with rotary movements.  
The impression was limited motion and degenerative changes of 
the left wrist and thumb.

In April 2000, the RO granted the veteran service connection 
for degenerative arthritis of the right and left hips, and 
service connection for degenerative arthritis of the cervical 
spine.  

A March 2001 VA examination indicates that in the examiner's 
opinion, all of the veteran's problems with regard to the 
degenerative changes in his joints were due to his military 
service.  There was no physical examination of the veteran's 
left wrist.  

A December 2001 VA examination indicates that the veteran's 
left wrist was essentially the same as it was in February 
2000.  The examiner indicated that the real problem was in 
the veteran's carpal metacarpal articulation of his thumb, 
where pain under restrictive movement began.  There was 
restriction of movement of the carpal metacarpal joint to 
about 10 degrees of flexion and 10 degrees of extension.  The 
diagnosis was degenerative changes and subluxation of the 
first carpal and metacarpal articulation.  

An April 2003 VA examination indicates that the veteran 
complained of pain in his left wrist.  He reported that prior 
to joining the service, he fractured his left scaphoid, and 
it healed without any limitation.  He also reported that he 
strained his wrist several times while in service.  On 
examination, the veteran was able to dress and undress 
without difficulty.  There was dorsiflexion of the left wrist 
to 70 degrees, palmar flexion to 90 degrees, ulnar deviation 
to 45 degrees, and radial deviation to 20 degrees.  There was 
tenderness in the snuffbox and on the first MCP joint.  The 
diagnosis was carpometacarpal arthritis, left wrist, first 
carpometacarpal joint.  The examiner noted that the veteran 
had limitation in forceful grasping with the left hand, and 
that the veteran is right-hand dominant.  In the examiner's 
opinion, it was not at least as likely as not that the left 
wrist condition was related to service-connected injury.  

In May 2003, the RO granted the veteran service connection 
for degenerative arthritis and rotator cuff tendonitis and 
tear of the right shoulder, previously rated as status post 
ligament damage of the right shoulder.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may be granted for any 
disease or disability that is diagnosed after discharge from 
service, when all of the evidence establishes that such 
disease or disability was incurred during service.  38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that service connection has been established 
for degenerative arthritis of the hips, cervical and lumbar 
spine, and right shoulder.  In this regard, although the 
veteran has given a history of preservice fractures to the 
left wrist, there is no clinical evidence confirming the 
presence of arthritis before or during service.  In January 
1999, the veteran reported falling on his out-stretched left 
hand two months earlier, and was diagnosed with probable left 
wrist traumatic synovitis.  However, x-rays taken at that 
time confirmed the presence of carpal metacarpal degenerative 
arthritis.  Subsequent medical records have confirmed the 
presence of degenerative arthritis of the left wrist.  
Degenerative arthritis is a systemic disorder.  Accordingly, 
service connection for degenerative arthritis of the left 
wrist is warranted.


ORDER

Entitlement to service connection for degenerative arthritis 
of the left wrist is granted.


REMAND

A review of the record reflects that the veteran was not 
adequately informed of the VCAA in conjunction with his 
original claim for service connection for a right shoulder 
disorder or his claim for an increased rating.  Thus, further 
development in this area is warranted.

In August 2004 the RO informed the veteran that a timely 
substantive appeal was not received with regard to the 
November 1997 rating action and all subsequent rating actions 
were void.  The veteran was furnished his appellate rights.  
In August 2004 the representative submitted a notice of 
disagreement.  Thus a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In March 1999 the RO granted service connection for a left 
shoulder disability and assigned non-compensable rating.  In 
April 1999 the veteran submitted a notice of disagreement 
concerning the rating evaluation.  Again, a statement of the 
case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO is requested to inform the 
veteran of the VCAA as it relates to his 
claims for an increased ratings for his 
right shoulder and left shoulder, and the 
timeliness issue, to include informing of 
what evidence the VA will obtain and to 
furnish copies any relevant evidence in 
his possession not previously submitted 
per 38 C.F.R. § 3.159.

2.  The RO is requested to furnish the 
appellant a statement of the case as to 
the issues of an increased rating for the 
left shoulder disorder and whether the 
veteran filed a timely appeal on the 
issues of entitlement to increased 
ratings for coronary artery disease and 
Morton's neuroma of the right foot.  The 
RO is also requested to inform the 
appellant of the requirements necessary 
to perfect an appeal as to this issue.  
The RO is informed that this issue is not 
before the Board until timely perfected.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate all issues in 
appellate status.  If the benefit sought 
is not granted the veteran and his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


